Exhibit 10.9

 

FIRST AMENDMENT TO LEASE AGREEMENT

 

This First Amendment to Lease Agreement (this Amendment) is made and entered
into as of The19th day of January, 2007 by and between Frost National Bank,
Trustee for a Designated Trust (“Landlord”) and Argyle Security Acquisition
Corporation (“Tenant”).

 

WITNESSETH

 

WHEREAS, Landlord and Tenant entered into that certain Lease Agreement dated
April 20, 2006 (the “Lease”) pursuant to which the Landlord has leased to
Tenant, and Tenant has leased from Landlord the Premises identified as Suite 700
containing 2,547 rentable square feet in the Building known as Concord Plaza,
200 Concord Plaza, San Antonio, Texas 78216 (the “Premises”).

 

WHEREAS, Landlord and Tenant now desire to amend the Lease pursuant to the terms
and provisions set forth herein.

 

NOW, THEREFORE, for and in consideration of Ten and No/l00 Dollars ($10.00), the
premises and mutual agreements contained herein, and the exchange of other good
and valuable consideration between the parties hereto, the receipt and
sufficiency of which is hereby acknowledged, Landlord and Tenant agree that the
Lease is amended as follows:

 

1.                                       All capitalized terms used in this
Amendment, to the extent not otherwise expressly defined herein, shall have the
same meanings ascribed to such terms in the Lease.

 

2.                                       The Term of the Lease is hereby
extended for six (6) months commencing February 1, 2007 and ending at 6:00 p.m.
on July 31, 2007 (“Extended Term”).

 

3.                                       Except as amended herein, the terms and
conditions of the Lease shall continue in full force and effect and are hereby
ratified in their entirety. To the extent, if any, that the terms and conditions
of this Amendment conflict with the terms and conditions of the Lease, the Lease
as amended accordingly, and the terms and conditions of this Amendment shall
control.

 

4.                                       This Amendment may be executed in one
(1) or more counterparts, each of which when taken together shall constitute but
one and the same Amendment. Counterparts bearing facsimile signatures shall be
deemed to constitute originals.

 

Executed as of the date first written above.

 

LANDLORD:

 

 

 

TENANT:

 

 

 

 

 

FROST NATIONAL BANK, TRUSTEE

 

 

 

 ARGYLE SECURITY ACQUISITION

FOR A DESIGNATED TRUST

 

 

 

CORPORATION

 

By:

 

  REOC Partners, Ltd., a Texas limited

By:

/Bob Marbut/

 

 

partnership As Agent for Landlord

  Name:  Robert Marbut

 

 

 

Title: CEO and Chairman

By:

 

  GWHLT, L.L.C., a Texas limited liability

 

 

 

 

Company, Its General Partner

 

 

 

By:

  /Todd A. Gold/

 

Name:

    Todd A. Gold

Title:

President

 

--------------------------------------------------------------------------------